 



Exhibit 10(n)
FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of April 27, 2006 among FLORIDA EAST COAST INDUSTRIES, INC., a Florida
corporation (the “Existing Borrower”), certain Subsidiaries of the Existing
Borrower as guarantors (the “Existing Guarantors”), the Lenders party hereto and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
(the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement (defined
below).
RECITALS
     WHEREAS, the Existing Borrower, the Existing Guarantors, the Lenders and
the Administrative Agent are party to that certain Credit Agreement dated as of
February 22, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”);
     WHEREAS, the Existing Borrower has advised the Administrative Agent and the
Lenders that it wishes to enter into a series of transactions that consists of
the following (collectively, the “Transaction”): (i) the formation by the
Existing Borrower of the following two Subsidiaries: Foxx Holdings, Inc., a
Florida corporation and wholly owned subsidiary of the Existing Borrower
(“Holdco”), and Foxx Merger Sub, Inc., a Florida corporation and wholly owned
subsidiary of Holdco (“Merger Sub”), (ii) the merger of the Existing Borrower
into Merger Sub with the Existing Borrower being the surviving entity (the “FECI
Merger”), (iii) in connection with the FECI Merger, the shareholders of the
Existing Borrower will receive shares of Holdco in exchange for their shares of
the Existing Borrower and after giving effect to the FECI Merger, Holdco will
own all of the shares of the Existing Borrower, (iv) immediately subsequent to
the FECI Merger, the Existing Borrower will change its name to FEC Company and
Holdco will change its name to Florida East Coast Industries, Inc., and
(v) immediately subsequent to the FECI Merger, Holdco will acquire certain
assets pursuant to the Codina Acquisition Documents (as defined in this
Amendment) and the sellers of such assets will receive, among other things,
shares of Holdco in compensation therefor;
     WHEREAS, after giving effect to the Transaction, the Loan Parties will be
in violation of certain terms of the Credit Agreement unless the Lenders agree
to modify such terms as set forth in this Amendment; and
     WHEREAS, the Loan Parties have requested that the Lenders modify certain
terms of the Credit Agreement and the Lenders have agreed to such modifications,
subject to the terms set forth herein as more fully set forth below.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Amendments to Credit Agreement.
     (a) Existing Definitions.
     (i) The following definitions set forth in Section 1.01 of the Credit
Agreement are amended and restated in their entirety as follows:
     “Adjusted Total Debt” means Debt of the Loan Parties determined on a
consolidated basis, but (a) excludes all Non-recourse Debt of any Loan Party
(excluding FECR and its Subsidiaries) and any Approved SPE and (b) includes all
Debt consisting of recourse obligations of any Loan Party and any Approved SPE.
     “Adjusted Total EBITDA” means, for any fiscal period of the Borrower, the
EBITDA of the Loan Parties minus with respect to each project of any Loan Party
(excluding FECR and its Subsidiaries) and any Approved SPE financed by
Non-recourse Debt, the sum of the amounts of any positive EBITDA with respect to
each such project for such period.
     “Adjusted Total Interest Expense” means, for any period of the Borrower,
Interest Expense of the Loan Parties minus with respect to each project of any
Loan Party (excluding FECR and its Subsidiaries) and any Approved SPE financed
by Non-recourse Debt, the sum of the amounts of any Interest Expense with
respect to each such project for such period.
     “Borrower” means (i) prior to the consummation of the FECI Merger, the
Existing Borrower and (ii) upon and after the consummation of the FECI Merger,
Holdco.
     (ii) The second sentence of the definition of “Acquisition” set forth in
Section 1.01 of the Credit Agreement is amended and restated in its entirety as
follows:
     Notwithstanding the foregoing, Acquisition shall not include (i) any
acquisition where the assets acquired consist solely of real property and assets
incidental thereto (which may include operating buildings and office/industrial
parks with tenant leases and property management contracts and personnel
directly associated with the administration of such leases and contracts) or
(ii) any acquisition of a Person all or substantially all of the assets of which
consist of real property and assets incidental thereto (which may include
operating buildings and office/industrial parks with tenant leases and property
management contracts and personnel directly associated with the administration
of such leases and contracts), in each case made by any Loan Party or any of
their Subsidiaries in the ordinary course of its business; provided that
Acquisition shall include any acquisition of a business as a going concern.
     (iii) Clause (k) of the definition of “Debt” set forth in Section 1.01 of
the Credit Agreement is amended and restated in its entirety as follows:

2



--------------------------------------------------------------------------------



 



     (k) all Debt of the types referred to in clauses (a) through (j) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation, limited liability company, limited liability partnership, or
limited liability limited partnership) in which such Person is a general partner
or joint venturer, except to the extent that Debt is expressly made non-recourse
to such Person.
     (iv) Clause (b) of the definition of “Net Income” set forth in Section 1.01
of the Credit Agreement is amended and restated in its entirety as follows:
     (b) any net income (or net loss) of any other Person in which such Person
has less than a 100% ownership interest, except to the extent that any such
income has actually been received by such Person in the form of cash dividends
or similar distributions;
     (b) New Definitions. The following definitions are added to Section 1.01 to
the Credit Agreement in the appropriate alphabetical order:
     “Codina Acquisition” means the acquisition of the equity interests and
assets pursuant to the Codina Acquisition Documents, including all post closing
transactions specified in the Codina Acquisition Documents.
     “Codina Acquisition Documents” means (a) the Agreement and Plan of Merger
and Contribution, dated as of January 5, 2006, among Florida East Coast
Industries, Inc, Foxx Holdings Inc., Foxx Merger Sub, Inc., Armando Codina,
C/Countyline, LLC and C/WDL, Ltd, (b) the Agreement of Purchase and Sale of
Membership Interests, dated as of January 5, 2006, among Codina Holdings III,
Ltd., Armando Codina and FECR Land Holdings, LLC, (c) the Agreement of Purchase
and Sale of Membership Interests, dated as of January 5, 2006, among Codina
Atlas, Ltd., Armando Codina and Flagler Commons, LLC, (d) the Admission and
Contribution Agreement, dated as of January 5, 2006, among Codina Doral, Inc.,
Armando Codina, Ana-Marie Codina Barlick, Alexandra Margarita Codina, Andria
Codina Miyares, Amanda Marcia Codina and Flagler Doral, LLC and (e) each other
agreement executed and delivered in connection with the foregoing agreements as
part of the consummation of the Codina Acquisition.
     “Existing Borrower” means Florida East Coast Industries, Inc., a Florida
corporation, (Federal Employer I.D. Number 59-2349968).
     “FECI Merger” means the merger of the Existing Borrower into Merger Sub
with the Existing Borrower being the surviving entity and with the resulting
consequence that Holdco becomes the sole owner of the Existing Borrower and the
shareholders of the Existing Borrower become shareholders of Holdco.
     “Holdco” means Foxx Holdings, Inc., a Florida corporation, (Federal
Employer I.D. Number 20-4427296).
     “Merger Sub” means Foxx Merger Sub, Inc., a Florida corporation.
     (c) Liens. Section 8.01(f), (g) and (h) of the Credit Agreement are amended
and restated in their entirety and a new Section 8.01(i) is added to the Credit
Agreement, each to read as follows:

3



--------------------------------------------------------------------------------



 



     (f) in respect of property securing Non-recourse Debt of any Loan Party
(excluding FECR and its Subsidiaries) or any Approved SPE, but any such Liens
shall cover only the property of the project to which such Non-recourse Debt
relates, provided, however, Non-recourse Debt owing by the same debtor and
originated by the same creditor may be cross-collateralized;
     (g) in respect of CDD Debt up to an aggregate amount at any one time
outstanding of $40,000,000;
     (h) arising from a reverse like-kind exchange or any similar type of
investment that is necessary to complete a like-kind exchange permitted by
Section 8.04(b)(xvi); and
     (i) other Liens (including Liens securing purchase money Debt) so long as
the aggregate book value of all assets subject to such Liens does not exceed
$50,000,000.
     (d) Liquidation, Sale of Assets and Merger. Section 8.03(b) of the Credit
Agreement is amended and restated in its entirety to read as follows:
     (b) No Loan Party shall merge or consolidate with or into any other Person;
provided, however, that (i) any Loan Party (other than the Borrower) may be
merged into, or consolidated with, the Borrower or another Loan Party, if (x)
immediately before and after giving effect to such merger or consolidation, no
Default shall have occurred and be continuing and (y) such merger or
consolidation involves the Borrower, the Borrower is the surviving Person and
(ii) the Existing Borrower may merge into Merger Sub as part of the FECI Merger
in accordance with the Codina Acquisition Documents.
     (e) Acquisitions and Investments.
     (i) Section 8.04(a) of the Credit Agreement is amended and restated in its
entirety to read as follows
     (a) No Loan Party shall, directly or indirectly, make any Acquisition or
enter into any agreement to make any Acquisition for consideration consisting of
cash or cash equivalents, common Equity Interests of the Borrower (valued at the
market value thereof as of the date of issuance thereof), other securities or
properties of the Borrower or any other Loan Party (valued in good faith by the
board of directors of the Borrower), the assumption of any debt (valued at the
principal amount thereof), any other consideration (valued in good faith by the
board of directors of the Borrower) or any combination of the foregoing; except
that (i) the Borrower or any other Loan Party may make Acquisitions; provided
that (A) immediately prior to such Acquisition, no Default shall have occurred
and be continuing, (B) immediately after giving effect to such Acquisition, no
Default shall have occurred or be continuing, (C) after giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 8.15 as of the most recent fiscal
quarter end for which the Borrower has delivered financial statements pursuant
to Section 7.06(a) or (b), (D) the aggregate value of all cash consideration
(and assumed liabilities) for all Acquisitions (other than the Codina
Acquisition) and other investments permitted under Section 8.04(b)(xii) made
during each fiscal

4



--------------------------------------------------------------------------------



 



year shall not exceed $75,000,000 and (ii) the Borrower and the other Loan
Parties may consummate the Codina Acquisition; provided that, (A) the aggregate
value of all cash consideration (and assumed liabilities) shall not exceed
$120,000,000 and (B) the total consideration (including equity and assumed
liabilities) shall not exceed $300,000,000.
     (ii) Subsection 8.04(b)(xiii) and (xiv) of the Credit Agreement are amended
and restated in their entirety to read as follows:
     (xiii) (A) investments in joint ventures in connection with the Codina
Acquisition that exist on the date of such Acquisition; provided that the book
value of the investments in such joint ventures when made shall not exceed
$75,000,000 in the aggregate and (B) investments in other joint ventures;
provided that (x) immediately prior to such investment, no Default shall have
occurred and be continuing, (y) immediately after giving effect to such
investment, no Default shall have occurred or be continuing, and (z) the amount
of cash and the book value of other assets invested in joint ventures shall not
exceed $100,000,000 in the aggregate, net of any return of capital from prior
investments in joint ventures pursuant to this clause (z); or (xiv) advances,
loans, or extensions of credit or other investments made after the date hereof
for general corporate purposes, including without limitation seller or lessor
financing in connection with asset sales and leases permitted hereunder, and
Guarantees of Debt of Persons that are not Loan Parties, provided that the
aggregate outstanding principal amount of all such investments, advances, loans,
extensions of credit and Guarantees shall not exceed $100,000,000
     (f) Guarantees. Sections 8.05(b) and (d) of the Credit Agreement are
amended and restated in their entirety to read as follows:
     (b) any Loan Party may execute and deliver performance guaranties to
municipalities in connection with specific projects in the ordinary course of
business,
****
     (d) one or more Loan Parties may Guarantee any obligations of any Person
that is not a Loan Party, provided that the aggregate maximum principal
liability under all such Guarantees, together with the aggregate outstanding
principal amount of investments, advances, loans and extensions of credit (other
than such Guarantees) made pursuant Section 8.04(b)(xiv) above, does not exceed
$100,000,000.
     (g) Use of Proceeds. Section 8.09(a) of the Credit Agreement is amended and
restated in its entirety to read as follows:
     (a) for working capital, capital expenditures and other lawful corporate
purposes, including the financing of investments in joint ventures,
     (h) Restrictive Covenants. Section 8.11(i) of the Credit Agreement is
amended and restated in its entirety to read as follows:

5



--------------------------------------------------------------------------------



 



     (i) clause (e) of this Section 8.11 shall not apply to covenants applicable
to Non-recourse Debt of any Loan Party (excluding FECR and its Subsidiaries) or
any Approved SPE and
     (i) Future Group Members. Section 8.14 of the Credit Agreement is amended
and restated in its entirety to read as follows:
     No Loan Party shall create or acquire or permit to exist any interest in
any Subsidiary unless (a) (i) such Subsidiary is a Guarantor or (ii) with
respect to any new Subsidiary, such Subsidiary becomes a Guarantor and executes
and delivers to the Administrative Agent a Joinder Agreement within thirty
(30) days after it becomes a Subsidiary and (b) unless otherwise expressly
agreed by the Required Lenders, such Subsidiary is or becomes a member of the
Consolidated Group; provided, however, that (x) any Subsidiary that owns less
than $100,000 in assets and in which the Borrower has an intent to dissolve in
the future shall not be required to be a Guarantor and (y) any new non-wholly
owned Subsidiary shall not be required to be a Guarantor if such action would
require the consent of a third party or is otherwise contractually prohibited.
     (j) Schedules.
     (i) Schedules 6.01, 6.06, 6.09, 6.10, and 6.20 to the Credit Agreement are
amended and restated in their entirety to read as set forth on new Schedules
attached hereto.
     (ii) Schedule 1 to the Form of Compliance Certificate (Exhibit 7.06(g)) is
amended and restated in its entirety to read as set forth on new Schedule 1 to
Form of Compliance Certificate attached hereto.
     2. Agreement with regard to Certain Joint Ventures. For avoidance of doubt,
the parties hereto agree that, as of the date hereof, the management of each of
the following entities is not controlled, directly or indirectly through one or
more intermediaries, or both, by a Loan Party and, therefore, such entities are
not Subsidiaries: CM LeJeune LP, a Delaware limited partnership (a/k/a CM
LeJeune LLLP, Ltd.), AMB Codina Beacon Lakes, LLC, a Delaware limited liability
company, Beacon Village, LLC, a Delaware limited liability company, CM Doral
Development, LLC, a Delaware limited liability company, Codina Doral, Ltd., a
Florida limited partnership, and Boca 54 Land Associates, LLC, a Delaware
limited liability company.
     3. Effectiveness; Conditions Precedent. This Amendment shall be effective
when all of the conditions set forth in this Section 3 have been satisfied in
form and substance acceptable to the Administrative Agent:
     (a) Executed Amendment. Receipt by the Administrative Agent of counterparts
of this Amendment duly executed by each Loan Party and by the Lenders.
     (b) Revised Schedules. Receipt by the Administrative Agent of updated
schedules to the Credit Agreement to make all schedules true and complete as of
the date hereof.
     (c) Holdco Assumption of Borrower Obligations. Receipt by the
Administrative Agent of the Assumption, Release and Joinder Agreement in the
form attached hereto as Exhibit A (the “Assumption Document”) duly executed by
the Existing Borrower, Holdco and the Administrative Agent, to evidence that,
immediately upon the consummation of the FECI

6



--------------------------------------------------------------------------------



 



Merger, (i) Holdco shall assume all obligations of the Borrower under the Loan
Documents and shall become the “Borrower” for purposes of the Loan Documents,
(ii) the Existing Borrower shall become a Guarantor and (iii) the Existing
Borrower shall be released of all of its obligations as the “Borrower.”
     (d) New Guarantors. Receipt by the Administrative Agent of an executed
Joinder Agreement with respect to all Subsidiaries of any Loan Party (excluding
any Existing Guarantors and the Existing Borrower, but including all newly
formed or acquired Subsidiaries) causing each of them to become a Guarantor (the
“Joinder Agreement”).
     (e) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof, which opinions shall
provide, among other things, that each of this Amendment, the Assumption
Document and the Joinder Agreement has been duly authorized, executed and
delivered by each of the Loan Parties party thereto, that each of this
Amendment, the Assumption Document and the Joinder Agreement is a valid, binding
and enforceable obligation of the Loan Parties party thereto and that the
execution and delivery of this Amendment, the Assumption Document or the Joinder
Agreement by the applicable Loan Parties and the consummation of the
transactions contemplated thereby will not violate the Organization Documents
and material agreements of such Loan Parties, and shall otherwise be in form and
substance reasonably acceptable to the Administrative Agent and the Lenders.
     (f) No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2004 in the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Loan Parties and their Subsidiaries, taken as a whole, or FECR.
     (g) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
     (h) Authority Documents.
     (i) Certificates. Receipt by the Administrative Agent of the following, in
each case in form and substance satisfactory to the Administrative Agent and its
legal counsel:
     (x) for each new Loan Party, copies of the Organization Documents of each
such Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the date
hereof;
     (y) for each existing Loan Party, a certificate for each such Loan Party,
certifying that the Organization Documents of each such Loan Party, which were
delivered to the Administrative Agent on or about February 22, 2005 in
connection with the original closing of the Credit Agreement, have not been
rescinded or modified, have been in full force and effect since the Closing Date
and are in full force and effect as of the date hereof; and

7



--------------------------------------------------------------------------------



 



     (z) with respect to each Loan Party, a certificate with resolutions,
incumbency and such other matters as the Administrative Agent may require
evidencing the identity, authority and capacity of each Loan Party and each
Responsible Officer thereof to act in connection with this Amendment, the
Assumption Document and the Joinder Agreement to which such Loan Party is a
party.
     (ii) Good Standings. Copies of certificates of good standing, existence or
its equivalent with respect to each Loan Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation and each
other state in which such Loan Party is qualified to do business.
     (i) Codina Acquisition. (i) the Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent,
(A) all financial information regarding the assets being acquired pursuant to
the Codina Acquisition and (B) the corporate structure of the Loan Parties and
their Subsidiaries after giving effect to the Codina Acquisition, as requested
by the Administrative Agent and (ii) the Codina Acquisition shall have been
consummated on substantially the terms set forth in the Codina Acquisition
Documents previously provided to the Administrative Agent on or about January 6,
2006 (together with such modifications as agreed to by the Administrative
Agent).
     (j) Consents. The Administrative Agent shall have received evidence that
all governmental, shareholder and material third party consents and approvals
necessary in connection with the Codina Acquisition, this Amendment, the
Assumption Document and the Joinder Agreement have been obtained, except where
the failure to obtain such consent could not be expected to have a Material
Adverse Effect, and all applicable waiting periods have expired without any
action being taken by any authority that could restrain, prevent or impose any
material adverse conditions on the Codina Acquisition, this Amendment, the
Assumption Document and the Joinder Agreement or that could seek to threaten any
of the foregoing.
     (k) Fees. Receipt by the Administrative Agent and the Lenders of any fees
invoiced and required to be paid on or before the date hereof.
     4. Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
and modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each of the Loan
Parties acknowledge and consent to the modifications set forth herein and agree
that this Amendment does not impair, reduce or limit any of its obligations
under the Loan Documents (including, without limitation, the indemnity
obligations set forth therein) and that, after the date hereof, this Amendment,
the Assumption Document and the Joinder Agreement shall each constitute a Loan
Document.
     5. Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment, the Assumption Document and the Joinder
Agreement to which it is a party.
     (b) This Amendment, the Assumption Document and the Joinder Agreement to
which it is a party have been duly executed and delivered by such Loan Party and
constitutes such

8



--------------------------------------------------------------------------------



 



Loan Party’s legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Loan Party of this Amendment, the Assumption Document or the Joinder
Agreement, to the extent it is a party thereto.
     (d) The execution and delivery of this Amendment, the Assumption Document
and the Joinder Agreement does not (i) violate, contravene or conflict with any
provision of its, or its Subsidiaries’ Organization Documents or (ii) materially
violate, contravene or conflict with any Requirement of Law or any other law,
regulation, order, writ, judgment, injunction, decree or permit applicable to it
or any of its Subsidiaries.
     6. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Administrative Agent and the Lenders that (a) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement are true and correct in all material respects as of the
date hereof and (b) after giving effect to this Amendment and the other
transactions contemplated herein, no event has occurred and is continuing which
constitutes a Default or an Event of Default.
     7. Covenants of the Loan Parties. The Loan Parties shall promptly upon the
filing thereof deliver to the Administrative Agent a copy of the amendments to
the articles of incorporation evidencing the change of name for the Existing
Borrower and Holdco, each certified by the appropriate Governmental Authority.
     8. Release. In consideration of the Administrative Agent and the Lenders
entering into this Amendment on behalf of the Lenders, the Loan Parties hereby
release the Administrative Agent, the L/C Issuer, each of the Lenders, and the
Administrative Agent’s, the L/C Issuer’s and each of the Lenders’ respective
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act solely in connection with the Loan Documents on or prior to the
date hereof.
     9. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered promptly upon request.
     10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.

         
EXISTING BORROWER:
       
 
  FLORIDA EAST COAST INDUSTRIES, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President
 
       
EXISTING GUARANTORS:
  FLORIDA EAST COAST RAILWAY, L.L.C.,
a Florida limited liability company
 
       
 
  FEC HIGHWAY SERVICES, INC.,
a Florida corporation
 
       
 
  FLORIDA EXPRESS LOGISTICS, INC.,
a Florida corporation
 
       
 
  FLORIDA EAST COAST DELIVERIES, INC.,
a Florida corporation
 
       
 
  RAILROAD TRACK CONSTRUCTION CORPORATION,
a Florida corporation
 
       
 
  FLAGLER TRANSPORTATION SERVICES, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President,
of each of the above Guarantors





--------------------------------------------------------------------------------



 



                     
 
  BEACON STATION 22, 23 AND 24 LIMITED PARTNERSHIP,
a Delaware limited partnership
 
                   
 
      By:   GCC BEACON 22, 23 & 24, LLC,
its general partner
 
                   
 
          By:   FLAGLER DEVELOPMENT COMPANY,
its sole member
 
                   
 
              By:   /s/ Bradley D. Lehan
 
                   
 
              Name: Bradley D. Lehan
Title: Treasurer
 
                   
 
  GCC BEACON 22, 23 & 24, LLC,
a Florida limited liability company
 
                   
 
      By:   FLAGLER DEVELOPMENT COMPANY,
its sole member
 
                   
 
      By:   /s/ Bradley D. Lehan
 
           
 
      Name: Bradley D. Lehan
Title: Treasurer
 
                   
 
  GRAN CENTRAL-DEERWOOD NORTH, L.L.C.,
a Delaware limited liability company
 
                   
 
      By:   FLAGLER DEVELOPMENT COMPANY,
its sole member
 
                   
 
      By:   /s/ Bradley D. Lehan
 
           
 
      Name: Bradley D. Lehan
Title: Treasurer
 
                   
 
  FLAGLER DEVELOPMENT REALTY, INC.,
a Florida corporation
 
                   
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President





--------------------------------------------------------------------------------



 



         
X
  FLAGLER DEVELOPMENT COMPANY,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President
 
       
 
  FDC LAND HOLDINGS, LLC,
a Florida limited liability company
by Flagler Development Company its sole member
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President





--------------------------------------------------------------------------------



 



         
ADMINISTRATIVE AGENT:
  BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ Ronaldo Naval
 
       
 
  Name: Ronaldo Naval
Title: Vice President
 
       
LENDERS:
  BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
 
       
 
  By:   /s/ John M. Hall
 
       
 
  Name: John M. Hall
Title: Senior Vice President





--------------------------------------------------------------------------------



 



         
 
  SUNTRUST BANK
 
       
 
  By:   /s/ Kathy Boozer Boone
 
       
 
  Name: Kathy Boozer Boone
Title: Vice President





--------------------------------------------------------------------------------



 



         
 
  WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Miriam D. Howard
 
       
 
  Name: Miram D. Howard
Title: Vice President





--------------------------------------------------------------------------------



 



         
 
  LASALLE BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Hollis J. Griffin
 
       
 
  Name: Hollis J. Griffin
Title: First Vice President

